911 F.2d 734
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Eugene T. HARPER, Jacqueline Harper, Defendants-Appellants.
No. 90-1635.
United States Court of Appeals, Sixth Circuit.
Aug. 23, 1990.

Before BOYCE F. MARTIN, JR. and WELLFORD, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This matter is before the court for consideration of Jacqueline Harper's motions for bail, counsel, and miscellaneous relief.  As an initial matter, we recognize this appeal as being brought only by Jacqueline Harper as she is the only plaintiff who signed the motions and notice of appeal.   See Theriault v. Silber, 579 F.2d 302, 302 n. 1 (5th Cir.1978) (per curiam), cert. denied, 440 U.S. 917 (1979).


2
A review of the documents before the court indicates that defendants Eugene T. Harper and Jacqueline Harper filed a notice of appeal on August 1, 1989.  Their appeals were docketed under two separate case numbers, 89-1902 and 89-1903.  On September 7, 1989, this court entered an order dismissing case number 89-1902 as duplicative.  Case number 89-1903 is now closed as the petition for en banc rehearing has been denied.


3
Appellant Jacqueline Harper has refiled the same notice of appeal, which was docketed in this case as appeal number 90-1635.  As this appeal is duplicative, it is hereby ORDERED that the motions be denied and the appeal be, and it hereby is, dismissed.  Rule 9(a), Rules of the Sixth Circuit.